Case 1:20-cv-20361-UU Document 1 Entered on FLSD Docket 01/28/2020 Page 1 of 11


                                                                                                            - +

                                UM TED STATES DISTRICT COIJRT                    FILED BY       -      .-D.J.6
                                SO U TM RN D ISTRIG O F FLO RID A
                                                                                      JAd 2s 2222
                                                                                       ANGELAE.NOBLE
   cm      cEse o                                                                     cLEqK U .S.DlSX C'E
                                                                                      s.o.oirFL.A.-MIAMI
           PlaintiFs,
   V.                                                               Com plnint
   TO W N OF COR R AN DT                                          42U.S.C.j1983
   SU PER VISO R LW DA D .PU GLISI
   CHRISKEHOE,AIVP
           Defendants,
                        t


                                k FA C TU AI,AI,LEG ATIO N S I
   PlaintiFcarlCesareoformerlywqidéppttaotnumber18VerplnnkcNew York,19956forsixteen
   yearsand forsixteen yearj'plaintiF received çorrçspondenceform ChrisKehoeandLindaPuglisi
   advising him thatby 2016 hehad tomove. Plaintiffdidnotwantto move.M erHurricane Sandy
   in2012plaintiffrebuilthisV meandreplacedthefttrnace.Finallj,outoffearoflosingeverythm
                                                                                       'g
   and the stresscaused by the defendnnt'sharassmentplainliF accepted's3sooo from defendsntin
   February2016andm oved.On Februo 24,2016,whilelookingforahotelinFloridaplaintiffwms
   so i1lthatupon his arrLvalin Floridw he wasimmediately hospitalized at 12:00pm because his
   oxygen countw as zero.%Be
                           ,'
                             cause the details of the entire circum stances are too pnlnflll,l cmm ot
   even speak ofit,themem oriesarecrushing and traum atic,and nowordscan describemy physical
   arid mentalsuœ ageand Idonotwantto relivethe ordeal.
   Atmy age being forced to relocate afterbeing harassed forsixteen years,with in thattim eframe
   the leastthe defendantscould have donewmsfollow New York Condem nstion Law.lcould have
   accepted anegative courtdecision,butthiswmslmncceptable.Tobedenied dueprocesswmsafate
   worseth> death forsomeofmy friendswho didn'tsurvivethestressfrom theharassmentinflicted
   by thedefendants.
        lwas denied dueprocess and m y rights are proteded by sute law,federallaw and the U.S.
   Constitution- specifkatly,the Fihh Amendmynt.
        The Town ofCortlandtfailed to comply with the requisite çttwo-step process''forany such
   condem nation setoutin the New York EminentDom ain Procedure Law.W herefore,l require
   mssistance in obtaining my entitled expense reimbursemçqp s State laws across the country
Case 1:20-cv-20361-UU Document 1 Entered on FLSD Docket 01/28/2020 Page 2 of 11




  provide opportunities forlandownersto recover som e oralloftheirattom eys'fees,relocation
  costs,appraisalorsurvey feesand otherexpensesincurred asaresultofthegovernment'sexercise
  ofeminentdom ain.
                       TH E PROPERTY OW NERSH IP FM RNESS ACT 11
  '
  I'hisActpreventssuchanunjustoutcomebydetining Rjustcomm nsation''astxhes'lm ofmoney
  thatisequalto thereduction in fairm arketvalue.''Thtzs,ifaregulation deprivesan ownerof10
  percentofthe property's value,the ownerm ustbe paid forthat 10 percentloss.The A ctm akes
  no exception interm softim e,and becauseitprovidesthegovernm entwith an opportunity to
  waivetherestriction,thepossibilitythatownersrnightlosetlwirprom rty to Aemporary''
  prohibitionsisreduced.

  PPRPA O verview

         Restrictsgovemment'suseofeminentdomaintoinstanceswhere(1)theuseofeminent
         domain isauthorizedby statelaw,(2)thecondemnation isnecessarytothatuse,and (3)
         theuseistrulypublic(asdelnedbytheAct).
     . Putsburden on govem m entto proveblightby realevidenceand requirescourtsto m ake a
         genuine decision on thatquestion instead ofdeferring to the govem m ent.
     . Requiresgovernm entto buy theowneracomparablehome ifittakesahome forslum
         clearance orredevelopm ent.
         Reqe esgovernmentto pay ownerswhenregulationsthatdo notgenuinely protect
         public health and safety takeaFay property rightsand reducethe valueoftheirland.
         lnstimtesaswift,simpleclaim processthatallowsregulatory tskingsclaim sto be
         resolved withoutthe need forattom eysorlawsuits.
        Requiresgovem m entto pay owners'attorney feesand courtcostswhen they successfully
        challengethemism eofeminentdom ain orregulation.
         Prohibitsgovem m entfrom assessing attorney feesand costsagainstproperty owners.

                                       LEG M USTANDARD IIl
  Asthe ownerofa privateproperty,the rightsofplaintiFsare protected by state law,federallaw
  and theU.S.Constitution- specifically,theFifth Am endment.
  Privateproperty owners'rightsincludethefollowing:


                                                2
Case 1:20-cv-20361-UU Document 1 Entered on FLSD Docket 01/28/2020 Page 3 of 11




  According to the1aw when aGco> ration isunableto agree forthepurchmseofany realproperty
  required forthe (cons% ction ofa pipeline),itshallhave the rightto acquire title thereto by
  condemnation''(TranKportation CorporationsLaw j83;seegenerallyIroquoisGasCorp.vJtlrek,
  30AD2d 83,84-89(4thDept1968)).1 A Rtwo-stepprocess''foranysuchcondemnationissetout
  in theEminentDomain ProcedureLaw (M atterofCity ofNew York lGrand Lafayette Props.
  LLCJ,6NY3d 540,54312006)).
     ttFirst,tm der ED PL article 2, the condem nor m lzst m ake a determ ination to condem n the
  propertyeitherby usingthehearingand findingsproceduresofEDPL 203and 204 orby following
  analtemativeprocedtlrem rmittedbyEDPL 206''(id.).Essecond,ptlrszlsntto EDPL article4,the
  condemnormustseekthetransferoftitleto theproperty by commencing ajudicialproceeding
  known as a vesting proceeding''(id.). W hen a condemnor invokes an alternative procedure
  authorizedbyEDPL 2ù6(i.e.,anexemption 9om thestandard condemnationprocedureofEDPL
  203and204),theEssentially,aNew YorkentitywishingtoacquirepropertyforRpublicuse''must
  approach theEDPL publichenring seriously.ltm ustmakearecord supporting arationalbasisfor
  thetaking and oneforeach issuecontemplated by article2 ofthe EDPL.
     Condemnee may obtain judicialreview ofthe condemnor'sentitlementto an EDPL 206
  exemption by raising the issue in itsanswerto the condemnor'sEDPL article 4 vesting petition
  (seeM atterofRocklandCotmty SewerDist.No.1vJ.& J.Dodge,213AD2d409,410(2dDept
  19951;M atterofTownofCoxsackievDernier,105AD24966,966-967 (3dDept19841;seee.g.
  M atterofEagleCr.LandResources,LLC vW oodstoneLakeDev.,LLC,108AD3d71,74-78I3d
  Dept20131;M atterofSanitationGarageBrooklynDists.3& 3A,32AD3d 1031,1034-1035(2d
  Dept2006),lvdenied7NY3d 921(20061).
     i:n em ain pum ose ofarticle2 ofthe EDPL''- theflrststep ofthe em inentdomain process-
  Gtistoensurethatanappropriatepublicpumoseunderliesanycondemnation''(CityofNew York,
  6N Y3d at546;seeEDPL 204 (B)(emlmeratingfactorsrelevantto thepublicpuposeinquiryl).
  n e altem ative procedm esm rmitted by EDPL 206 are notdesigned to obviate the condemnor's
  obligation to dem onstratethatthe condem ned land willbeputto public use. Norcould they,for
  the existence of a Rpublic use''for condemned property is indispensable to any constitutional
  exerciseoftheeminentdomainpower(NY Const,art1,j7 Ia);seegenerallyM atterofGoldstein
  v New York State Urban Dev.Corp.,13 NY3d 511,546-552 (2009,Smith,J.,dissenting)
  (discussing background and histov ofthettpublicuse''requirementin the State Constitution's

                                               3
Case 1:20-cv-20361-UU Document 1 Entered on FLSD Docket 01/28/2020 Page 4 of 11




  eminentdomainclausel).Rather,thealtemativeprocedurespermittedbyEDPL 206simplyallow
  the condemnorto makeitspublicptuw se showing in adifferentfonlm .
                                         AN AI,YSIS IV
  The Legal Standard for Condem nation and Plal tifs Rights After Reeeiving a
  Condem nadon N otice
  Publk purpose - '
                  I'he Fifth Am endment requires thatthe government only condemn private
  prom rty for a public purpose.W hile ttpublic pum ose''is notclearly defned.there are som e
  guidelinesoutliningreœsonsthegovem m entcan - and can't- take privateproperty.
  Dueprocess- UndertheFifthand Fourteenth Am endments,al1citizensareentitled to dueprocess
  oflaw,beforethegovernmentcantaketheirproperty.W ithrespectto em inentdomain,landowners
  are entitled to notice ofand to be heard before the governm entcan deprive them oftheirproperty.
  Thenoticem ustprovidereasonableinform ationthatwould provideaffected landownersand other
  interested partiesadequate tim eand opporttmityto respond.
  Justcom pensation - n e Fifth Amendm entalso requiresthe condem ning authority to pay iust
  com pepsation for property taken using the pow er of em inent dom ain.The requirem ent that
  landowners receive justcompensation for property acquired by erninentdomainprovides the
  ow ner a financial paym ent in exchange for the loss of his or herproperty to the use of the
  public. W hen aportion ofaproperty istaken,theownerm ay lx entitled to compensation forthe
  value ofthe parttaken ms wellmsany dnm agesto rem aining property.
  Expense reim bursements- State laws acrossthe country provide opportunities forlandowners
  to recoversom eora11oftheirattornevs'fees.relocation costs,appraisalorsurvey feesand other
  expensesincurred asaresultofthe govem ment'sexerciseofem inentdom ain.
  Dispute- Perhapsmostimportantly,ifthegovernmentattemptsto condem n yourproperty,you
  havetherightto consultw1t11anattom ey andtofightback.Anexperiencedem inentdomain lawyer
  willbe able to help you identify a11possible groundsto challenze the zovernm ent'sexerciseof
  eminentdomain,willassistyouinobtniningjustcomm nsationforyotlrpropertyandwillhelpyou
  navigatethecom plex procedm esand deadlinesofeminentdom ain litigation.
  H@w theGovernm entTakesPrivateProperty
  Asthegovemm entmakesitsplansforexpansion and improvem entofpublicly m aintained roads
  andutilities,itdetennineswhichprivateparcelswillbeG ected.Onceitm akesthatdeterminatiow
  the government willwork with its own appraisers to determ ine the appropriate price for the

                                                4
Case 1:20-cv-20361-UU Document 1 Entered on FLSD Docket 01/28/2020 Page 5 of 11




  necessary property interests.W hen thegovernmenthmsestablished itsestimation oftheproperty
  value,itm ay offerthe landowneraparticularpricefortheproperty.lftheproperty ownerv ees,
  thegovernmentbuystheland.lftheproperty ownerdisputesthegovernm ent'svaluation and they
  cannotagree on a price,the matterw illgo to condemnation proceedings.During condem nation
  proceedings,the property owner will getto oFer llis or her own valuation for the prom rty.
  Typically,the property owner willwork with an attorney and an appraiser.The attom ey will
  protectthe property owner'slegalrightsrespecting the involved property,and the appraiserwill
  work to establish the property'sfairmarketvalue.The prom rty ownermay also oppose aforced
  sale by contesthm the Rovem m ent's proposed use ofthe property.A s long as the use is prom r,
  however,tMstype ofchallenge willfail.Asan alternative,the landownermay also claim thatthe
  extentofthe property the governm entis attem pting to condem n is too greatand thatitspurposes
  can be fulfilled w1t11lessintrusion.Generally speaking,the governmentisonly allowedto invade
  the prom rty rights of individuals to the extent necessary to accomplish the intended public
  Purpose.
  V alue ofthe Property
  M ostcondemnation proceedhmstum on thevalue oftheproperty atissue.How m uch apiece of
  prom rty(oraninterestinproperty)isworthdependsonmanyfadors.Forapieceofundeveloped
  land with asingle ownerand no exceptionalortmusualfeatures,establishingtheproperty'svalue
  m ay lx fairly straightforward.The zoning ofthe property and the value ofsurrounding kactsw ill
  provideusefulguidanceforthecalculation.lnurban settings,however,theproperty islikely to be
  developed.lnthiscase,thecr entuseoftheproperty,thes% cturesupon it,accesstotheproperty,
  the interestsofany lessees,and m any otherissueswillcom plicate the value determination.'lhe
  m any unique characteristicsoftheproperty often resultin adifferentestim ation ofvaluebetween
  theprom rtyownerand thegovernment.ln additionto an appraiserand an attom ey,each side may
  haveadditionalexperts,such asengineersand arcltitects.Factorsthatare considered in property
  valuation include:its size,how itiszoned,whatkinds ofbuildingsand roadsare on it,whatit's
  currently being used for,whatitcould beused for,how accessible itis,whatotherbusinessesor
  landusesareadjacentornearby,andwhethertherearetenantsorotherlemseholdersinvolved.The
  prom rtym ay representtheowner'slivelihood,so thatto the owneritisworth eve      ' gheorshe
  hit.
     qinvested in it,and a11thatcan be derived from it.To the governm ent however,the relevant
  value istheproperty'sm arketvalue- whatan interested buyerwho isnotobligated to buy might

                                                5
Case 1:20-cv-20361-UU Document 1 Entered on FLSD Docket 01/28/2020 Page 6 of 11




  payto an interested sellerwho isnotobligated to sell.Thevaluation isalso m adeasofaparticular
  date. '
        l'llis is because property values can fluctuate over time. To arrive at one price,the
  determinntion isesublished asofone date.Thevalue determ ination also turnson theamotmtof
  theacquisition.In som einstances,thegovem m entmay nied to takea1loftheowner'sproperty.ln
  other cases,the govem ment's acquisition willbe more lim ited.The govem m entm ay need to
  acquireonlyapartoftheproperty,orjustane%ementoverit.'l'hevalueoftheseinterestsdepends
  on theland involvedsand ontheeflkc'tthelossorintrusion ofthatland willhaveon therestofthe
  property.
  V aluation M ethgds
  ln determining the value for a particular piece of property, appraisers and courts generally
  recognize three approaches:the marketapproach,the costapproachaand the incom e approach.
  Underthemarketapproach,thevalueforthesubjectpropertyisestablishedbasedonrecentsales
  ofcom parable,nearby properties.Bmsed on these sales,the apm aiser form s an opinion ms to the
  price the subject property would bring on the open market.The market approach may be
  inappropriate if there have been no recent comparable sales in the area.The cost approach
  (sometimescalleddepreciated replacementcost)looksathow much itwould costto replacethe
  land and existing structures,O erfactoring in depreciation.n e incom e approach considersthe
  inveAm entvalue ofthe m operty --tbstis,how m uch one would pay atthe m om entofvaluation
  in lightoftheprom rty'sincomem tential.
  Tim eofValuation
  Anotherpointa property ownerm ay contestisthe time ofvaluation.This can hapm n when the
  govemmentllnreasonablydelaysitsacquisitionofthesubjectpropertyatthesametimeitsactions
  substantially diminishthesubjectproperty'svalue.Forexample,the govemmentcnnnotbuy up
  andcondemnadjacentproperties,deskoythem orletthem decay,andthenlowballtheremnining
  prolxxrty owneroncehisorherownm opertyvaluehasfallen asaresult.Suchacaseisan exception
  to the generalrulethatthegovem m entdoesnothaveto compensate aproperty owneruntilithas
  taken Mspropertyorsubstantially impaired hisabilityto tlse it.Thegovernmentm ay arguethatit
  hasnotdoneso,buttheproperty ownerwillarguethatthegovernm ent'sactionshavemadehisor
  herprom rty allbutuselessin the realestate m arket.Condem nation proceedingsderive from the
  simple principle that the governm ent may sectlre private property to benetk the public. Yet,
  because of1hemuhim de ofusestowhich theproperty m ay beput,and the many factorsthatcan

                                               6
Case 1:20-cv-20361-UU Document 1 Entered on FLSD Docket 01/28/2020 Page 7 of 11




  influencetherealestate market,condemnation proceedingscan be quitecomplex.n e valuation
  figure that the govem ment reaches may diflkr from the landowner's, at which point the
  measurementofvalue willtllrn on the persuasivenessofthe landowner'sappraiser.W hat'sm ore,
  the property owner'sappraisalmustm eetspecifc legalrequirements.Fairvalue willbebœsed on
  theextentoftheproperty taken and ananalysisofthem any interestsinvolved.lna September30,
  2011 decision,the Appellate Division Fourth Depnrtmentheld thata Petitionerin a proceeding
  tmderArticle2 oftheEminentDom ain ProcedureLaw timelychallenged theRespondentagency's
  environm entaldetermination despite the factthat more thsn four months had passed since the
  agency issued its negative declaration for the projectlmderthe State EnvironmentalQuality
  Review Act(''SEQRA'').ln H H Warner,LLC v.RochesterGeneseeRegionalTramportation
  A uthority, Petitioner H .H . W arner com m enced a proceeding under A rticle 2 of the Em inent
  Domain Procedtlre Law challenging RGRTA'S Determination and Findings to condemn
  Petitioner'sproperty foritsproposed Renaisu nce SquareTransitCenter.H.H.W am erbroughtits
  challengeonthegroundsthatRGRTA failedtocomplywithSEQM .AssetforthbytheCourtof
  AppealsinStop-the-Bargev.Cahill,1N.Y.3d 218 (2003),thegeneralruleisthatthefilingofa
  negativedeclo tion by aleadagency constitutesafinaldeterminationby theagency and startsthe
  limitations period for commencing a SEQRA challenge.Under Article 78 ofthe CPLK a
  proceeding to challenge atlagency'sfinaldetermination mustbe comm enced within fourm onths
  ofsuch dete= inntion.However,EDPL j207,asamended in 1991,allowsa Petitioner in an
  eminentdom ain proceedingto challengewhetheracondemnor'sdetermination and fmdingswere
  made in accordnnce with both EDPL Article 2 and Article 8 ofthe EnvironmentalConservation
  Law,commonly knownasSEQRA.lnthiscase,RGRTA issued itsnegativedeclo tion on June
  8,2010butdid notissue itsDetermination and FindingsunderEDPL Article2untilM ay 12,2011.
  W ithinthe 30-% y period required by EDPL j207(A),on June 10,2011,H.H.W amerfiled its
  m titionseekingreview andrejectionofRGRTA'SDetenninationandFindingsonthevoundsthat
  RGRTA failedto complyw1:1SEQM .RGRTA unsuccessfullyarguedthatH.H.W ame/sJune
  2011challengewasuntim ely becausethe 1991EDPL am endm entwasm erely technicalin nature
  and,underCPLR article78,any challengeto SEQM should havebeen commencedwithin four
  monthsof its Jtme 8,2010 negative declaration.In a holding separate from its decision on the
  meritsoftheEDPL challenge,theCourtrejected RGRTA'ScontentionthatPetitioner'schallenge
  to itsSEQRA determination wmsuntimely.The Courtagreed w1t14H.H.W o er'sposition that
Case 1:20-cv-20361-UU Document 1 Entered on FLSD Docket 01/28/2020 Page 8 of 11
  EDPL j 207(C)(3) wœs amended in 1991 explicitly to allow courts to review a SEQRA
  determinstion atthe Kame time a proceeding isbroughtchallenging a determination to condem n
  property.Acknowledging thatthe 1991 EDPL amendm entwms intended to perm ita reviewing
  Courtto pass on both the EDPL issues and the SEQRA issues in one proceeding,thereby
  facilitatingpromptreview andconservingjudicialresources,theAppellateCourtconcludedthat
  ''the statute does not require that a separate CPLR article 78 proceeding mlzst have been
  commenced inordertochallengeanearlierSEQRA determination.''
                          FOIJRTH AM ENDM ENT W OLATION V
                                Municl
                                     pality'
                                           sPolicy orCustom
  No person actingundercoloroflaw,includingm unicipalitiesand localgovem m ents,m ay violate
  an individual'sconstittztionalrights. 42 U S.C.# 1983 (19963,.M onellv.Dept.ofsoc.s'
                                                                                     enw.of
  (7@ ofNew York,436 US.658,690(1978,      ).A municipalitycannotbeheldliableunderthetheory
  of respondeat superior- the doctrine that holds an em ployer responsible for an em ployee's
  wrongfulactscomm itted within thescopeofem ploym ent.M onell,436 U S.at691,
                                                                            'Black'sZcw
  Dictionary 1505 (10th ed. 2014,). lnstead, a Section 1983 plaintiff must allege the local
  governm enthmsan oftk ialpolicy orcustom that1ed to aviolation ofthe plaintiY sfederalrights.
  M onell,435 U S.at694-95.
         Naked assertionsthata m unicipality orcounty ltn.
                                                         qa policy orcustom are insum cientto
  stateaplausibleclaim forreliefunderSection 1983. See Weiland v.Palm Beach C'   @.Shert 's
  O #2ce,792F 3d 1313,132W 30(11thCir.2015)(ci
   .                                             tationsomitted)(holdingasingleincidentby
  twodeputiesfailedto sum ciently allegeapolicyorcustom tmderSection 1983);seealso C# of
  Oklahoma 67@ v.Tuttle,471 tzs'  .808,823-24 (1985) (pltlrality)(holding oneincidentcnnnot
  imposeliabilityagainstamunicipalitywhenthecity'spolicy isitselfconstitutional).
         PlaintiF alleges thatthe Town hashad a Gcustom orpolicy ofharassm entagainstthem
  m rsonally.'' (ExhibitA-B-C). PlaintiFs allege thatthispolicy orcustom ofharassmenthas
  violated theirFourth Amendm entprotectionsagainstzlnre% onable seiznres. Ronald Howarth v.
  City ofNew PortRichey Case18Cv.2134-T-M S.
                          Lc alSum eiencv ofFourth Am endm entClaim Vl
   '
   I'he Fourth Amendm entprotectsindividualsand theirproperty f'
                                                               rom unreœsonable searchesand
  seimlres.U .S.Const.nm end.lV.Plaintil assertsthatdefendantsalocalgovernmentisa''person''
  subjecttosuitunderSection1983ofTitle42oftheUnitedStatesCodr:Civilactionfordeprivation
                                               8
Case 1:20-cv-20361-UU Document 1 Entered on FLSD Docket 01/28/2020 Page 9 of 11




  ofrights,havenoqllnlifedimmlmityagainstM llnicipalLiability,M onellv.Departmentofsocial
  Services,436 U S.658 (1978.M cM illian v.M onroe Cbxn/y,520 U.S.781 (1997),Connick v.
  Thompson,563 U.S.51 (2011),f.A.Cblza/.vv.Humphries,562 U.S.29 (2010),Jettv.Dallas
  Indep.Sch.Dist.,491U.S.701(1989),Willv.MichiganDep'tofstatePolice,491U.S.58(1989),
  Sprinv eldv.Kibbe,480U.S.257(1987),Oklahoma(4l v.Tuttle,471U.S.808(1985),Brandon
  v.Holt,469 U.S.464 (1985),Newportv.FactConcerts,Inc.,453 U.S.247 (1981),Owen v.
  Independence,445U.S.622(1980),Quernv.Jordan,440U.S.332(1979),Huttov.Finney,437
  U.S.678(1978).Treatises:RodneyA.Smollw DeprivationofRightsUnderColorofLtz<.     '# 1983,
  BivensActions,and RelatedIssues,Ewin Chemerinsky,FederalJurisduction(7th edition2016)
  StuartM .Sm iser,ChadesF.Krause,Alfred W .Gans,M oniqueC.M .Leahy Conz buting Editor,
  AmericanZtzw ofTorts,StrictLiability in TortandRelatedRemedies;IntentionalTorts
                       LezalSum tiencv ofFifo A m endm entCh im V II
  Defendants violated the FiAh Amendm entby failing to com pensate plaintiF forthe tnking of
  plaintiœ sprom rty.Plaintiffcontendsthatthe TownofCortlandthad noclaim ofrightto threaten,
  hnmns, intim idate and io use force to destroy plaintiFs property in violation of his Fourth
  Am endmentrights,see United StatesSupreme CourtTennessee v.GarnerNo.83-1035Argued:
  October Jp. 1984Decided.'M arch 27, 1985, United States Suprem e C'
                                                                    olzr/ Graham v Connor
  (1989)No.87-6571Wrgl/el.
                         'February21,1989Decided.
                                                'Mtz.p7J,1989.
      OnJune21,2019,theSupremeCourtoftheUrlitedStatesdecidedKnickv.Township ofscott,
  Penmylvania,No.17-647,ovem lling W illiamson C'
                                                /lzn/.yRegionalplanning Comm 'nv.Hamilton
  Bankoflohnsonf7@,473U.S.172 (1985),andholding thata governmentviolatestheTakings
  Clausetiemomentittakespropertywithoutcommnsation,andapropertyownermayasserta
  FifthAmendmentclsim under42U.S.C.j 1983atthattime,withoutpursuingastate-law remedy
  tirst.
     W herefore,Plaintifpraysforjustcompensationforhispropertyandlandandfortheretzlrnof
  his land.Plaintifffurther prays for pastrelocation and re-relocation costs and whatever other
  appropriateorderthatmaybedeemedjustandproper.


                                                                .$'.,

  CarlCes o                                                  vs@Pj #
                                                             J       B**   ENRY D$ M*pakyy
                                                            2.: :*1MvcovMlssjeN.lœ - ga
  1208Lee StreetLot# 8                                      Y%.    w*
                                                              .y.
                                                                %.%%% EXRREBA pt*m- r15,2020
  Leesburg Fl.34748

                                               9
Case 1:20-cv-20361-UU Document 1 Entered on FLSD Docket 01/28/2020 Page 10 of 11


                                                                                         xr

                                                                                                                     (%
                                                                                                                     ?v

                                                                                                                      7
                                                                                                                      B
                                                                              <               Q                       R
                                                                                 1 7

                                                    V.
                                                   .-

                                                   11

                                              Xs
                                              2    *
                                                        .
                                                    O
                                                            Q
                                                                            (cc                          i            '
                                                                            l>                          w>

                                                                                        IIIl                   'II
                                                                            ;c                          Jc
                                                                            qt>o.
                                                                            z:                         z3>t
                                                                                                          /:
                                                    A
                                                    '
                                                                                                   2c
                                          %             R                           e
                                                                                                   :>

                                                                                                         .
                                                                      US,                                 11
                                                                      f c
                                                                      Etr                         jc
                                                                                                  -
                                                                                                  .3*


                                                                        -1IIII                          .
                                                                                                  nc
                                                                       III                        7
                                                                                                  5:
                                                                                                   **
                                                                         I                         K
Case 1:20-cv-20361-UU Document 1 Entered on FLSD Docket 01/28/2020 Page 11 of 11
                                                                    bz
                                                                %$
                                                                 .
                                                                     i         .<'Qw
                                                                             1tw'-- ,1
                                                                    / îo-..'
                                                                    ,      x'
                                                                            xx l )
                                                                                 ,,

                                                     '
                                                           'J<N ' I
                                                                  'X%y y .
                                                                         '
                                                                         /
                                                                               y

                                                     //        ..
                                                                                     i.t           1
                                                                                    Kv
                                                                                    .
                                                                                   *
                                                                                   r k
                                                 z
                                                       %..     '          XA
                                                                               zA'kQ. y.
                                                                                       x
                                                   ,
                                                   .                                           r
                                                 .z'                                   /
                                                                                               i
                                                                                               w
                                                 N                          K s'
                                                 V,'''./                 Z''' ZZ'''
                                                                    '
                                                                         ./                             .v
                                                       '


                                                                                   /.              -'
                                                                     l
                                                                     ?
                                                                                           ,'w
                                                           /         f
                                                                     ! .      ..
                                           /zr                         '.- . .
                                                                     rz-
                                                                     !             /       .


                                                                    1/.
                                                                      ''                       p-j

                                                     .
                                                         l              Zz 'f. X. '
                                                         /z ?
                                                       p                       /

                                                                           J
